Citation Nr: 1022746	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-19 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A Board hearing was 
held before the undersigned in August 2008.  

This matter was previously before the Board in January 2009, 
at which time the case was remanded for further development.  
After completing the requested development to the extent 
possible, a January 2010 supplemental statement of the case 
continued to deny the issue of entitlement to service 
connection for bilateral hearing loss.  The Board notes that 
a January 2010 rating decision granted the issue of 
entitlement to service connection for tinnitus, and assigned 
a 10 percent disability evaluation, effective March 31, 2006.  
Accordingly, that issue is therefore no longer before the 
Board.  The case was then returned to the Board for further 
appellate consideration.  The Board finds that the there has 
been substantial compliance with its January 2009 remand and 
will proceed to adjudicate the appeal.


FINDING OF FACT

The Veteran has asserted in-service noise exposure during his 
Vietnam service; the objective and probative evidence is in 
equipoise as to whether bilateral hearing loss is 
attributable to exposure to acoustic trauma experienced 
during such active service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for service connection for bilateral 
hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.102, 3.303, 3.385 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  To implement the provisions of the VCAA, VA 
promulgated regulations codified, in pertinent part, at 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  The VCAA has also 
been the subject of various holdings of Federal courts.

The duty to notify has been substantially complied with in 
this case.  As the Board herein grants the claim, the need to 
discuss VA's efforts to comply with the VCAA, its 
implementing regulations, and the interpretive jurisprudence 
is obviated.

II.  Discussion

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

It is noted that 38 C.F.R. § 3.385 defines when impaired 
hearing will be considered a "disability" for the purposes of 
applying the laws administered by VA.  The regulations 
provide that hearing loss will be considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (HZ) is 40 decibels or 
greater; or when the auditory thresholds for at least 3 of 
the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  Moreover, 
from a clinical standpoint, the threshold for normal hearing 
is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).

In the present case, the Veteran contends that his current 
hearing loss is causally related to his active service.  In a 
February 2007 statement accompanying his notice of 
disagreement, the Veteran stated the he was exposed to 
acoustic trauma in service from live fire exercises aboard 
the USS Vesuvius.  He indicated that he had not been provided 
ear protection when performing such exercises.

The Veteran's DD-214 lists his military occupational 
specialty as boson mate, which the Veteran stated during his 
August 2008 Travel Board hearing involved planning the 
superstructure of the ship.  However, the Veteran has stated 
and submitted corroborating testimony from a fellow sailor 
establishing that during general quarters he was stationed at 
a three-inch fixed gun mount.  Specifically, the Veteran was 
exposed to gun fire noise when monthly he had to evaluate 
each gun mount by firing the gun because he was not issued 
hearing protection.  

Based on all of the above, the Board concludes that the 
Veteran was exposed to noise during active service.  Indeed, 
his contentions of noise exposure are deemed credible and 
appear consistent with the circumstances of his service.  See 
38 U.S.C.A. § 1154(a).

Having determined that the Veteran was exposed to noise 
during service, the Board must now consider whether the 
currently-diagnosed hearing loss is causally related to such 
exposure.  To this end, the medical evidence of record has 
been reviewed, and will be discussed in pertinent part below.

Audiometric testing was conducted in an October 1965 Texas 
National Guard enlistment examination, and results at that 
time indicated normal hearing.  His March 1967 examination 
for entrance into the Naval Reserve indicated that he had a 
normal whispered voice test.  Additionally, his March 1969 
separation examination also included a normal whispered voice 
test.  

Following separation from active service, a January 2006 VA 
record reflected complaints of hearing loss.  A May 2006 
audiogram revealed borderline mild/within normal limits 
hearing sensitivity through 2000 Hz sloping to a moderately 
severe sensorineural hearing loss at 8000 Hz for the right 
ear, and borderline mild/within normal limits hearing 
sensitivity through 2000 Hz sharply sloping to severe 
sensorineural hearing loss at 4000 Hz for the left ear.  

The Veteran was afforded a VA audiological examination in 
March 2009.  This testing showed pure tone thresholds in the 
right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 20, 20, 
15, 50, and 75 decibels, respectively with an average of 40.  
Speech audiometric results for the right ear revealed speech 
recognition ability of 98 percent.  Pure tone thresholds in 
the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 
15, 20, 25, 70, and 75 decibels with an average of 48.  
Speech audiometric results for the left ear revealed speech 
recognition ability of 96 percent.

The examiner opined that she could not resolve the question 
of whether hearing loss was due to in-service noise exposure 
without mere speculation.  She stated that a high frequency 
loss could have gone undetected by the whispered voice test 
that the Veteran underwent at the time of separation.  She 
further stated that the Veteran had given credible testimony 
of a temporary threshold shift in hearing in service but that 
he indicated that his hearing returned, and she concluded 
that whether or not this did any permanent damage was unknown 
based on the evidence presented.  The examiner stated that 
the Veteran reported significant in-service noise exposure as 
well as significant post service noise exposure in his 
occupation.  The examiner determined that she could not state 
whether the hearing loss began in service.  The Board notes 
that although the examiner could not make a determination on 
the etiology of the Veteran's hearing loss she did determine 
that the Veteran's reported tinnitus was as likely as not due 
to his reported in-service noise exposure.  

In conclusion, the Board finds that there is evidence both 
for and against a finding that the Veteran's current hearing 
loss is related to his military service.  On one hand, there 
is no objective medical evidence of hearing loss for many 
years after service.  The VA audiologist who examined the 
Veteran could not conclude whether the Veteran's hearing loss 
was or was not the result of his noise exposure during his 
military service or his post service career exposure but was 
able to determine that the in-service noise exposure was 
enough to support a diagnosis and etiological connection to 
service for tinnitus.  Moreover, the examiner acknowledged 
that high frequency hearing loss may not have been detected 
by the whispered voice test conducted at the time of the 
Veteran's discharge.
Furthermore, the Veteran has presented what the Board 
believes to be credible testimony that his most extreme noise 
exposure occurred during his period of active service.  The 
Veteran is certainly competent to describe symptoms of 
subjective hearing loss and such symptoms are consistent with 
the significant acoustic trauma the Veteran experienced 
during his active service.  See, e.g., Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002) (A veteran is competent to 
testify to an in-service acoustic trauma, in-service symptoms 
of tinnitus, and post-service symptoms of tinnitus). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Thus, the Board finds that the Veteran has established the 
existence of in-service noise exposure consistent with the 
conditions of that time and that he offered credible 
testimony regarding the onset and chronicity of his claimed 
bilateral hearing loss.  Resolving the benefit of the doubt 
in the Veteran's favor, and without ascribing error to the 
action of the RO, the Board finds that the criteria for 
service connection for bilateral hearing loss are met.  38 
U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

	
							(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for bilateral hearing loss 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


